                  Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 1 of 7



R. Terry Parker, Esquire
RATH, YOUNG & PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Alan V. Satterwhite



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK


 ALAN V. SATTERWHITE,

                             Plaintiff,

                   v.                                       Case No.:

 FARR-ON-FILM, LLC,

                             Defendant.



                                      COMPLAINT AND JURY DEMAND

             Plaintiff Alan V. Satterwhite (“Plaintiff”), by his undersigned attorneys, Rath,

 Young and Pignatelli, P.C., for his complaint against defendant Farr-on-Film, LLC

 (“Defendant”), and alleges as follows:

                                          SUBSTANCE OF THE ACTION

             1.         This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1) and 501.

             2.     Plaintiff seeks compensatory or statutory damages in an amount to be established

 at trial.
             Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 2 of 7



                                               PARTIES

        1.       Plaintiff is an individual doing business as a professional photographer at 3751

West 244th Street, Torrance, California, 90505.

        2.       Upon information and belief, Defendant is a limited liability corporation organized

under the laws of Delaware with a principal place of business at 230 West 78th Street, Suite 3A,

New York, New York 10024.

                                   JURISDICTION AND VENUE

        3.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        4.       Personal jurisdiction over Defendant is proper. Defendant is conducting business

in and committing torts in this state, including without limitation Defendant’s copyright

infringement, which causes harm in this state and judicial district.

        5.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

        6.       Plaintiff is a professional photographer who makes a living licensing his

photographic works for various purposes, including editorial purposes. He started at a major daily

newspaper in Florida while in high school, covering news stories in the American South before

moving into a career as a freelance magazine photographer, where he published photographic

works in Playboy, Sports Illustrated, Time, Newsweek, People, Money, and Fortune, among others.

He later formed his own production company, providing his photographic works for advertising
                                                    2
             Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 3 of 7



campaigns for internationally known companies such as American Express, Coca Cola, Dole,

DuPont, Eastman Kodak, Nikon, Porsche, Saab, Sony, Universal Studios and others. He has

lectured about digital imaging at Boston University, Brooks Institute of Photography, Hallmark

Institute of Photography, NYU/Tisch School of the Arts, PhotoExpos in Los Angeles and New

York. His prints are in the permanent collections at the Smithsonian National Portrait Gallery,

Houston Fine Art Museum, Santa Barbara Museum of Art, Los Angeles County Museum of Art,

George Eastman House, Polaroid Collection, National Museum of African American History

among others.

       7.       Plaintiff’s intellectual property is very important to his livelihood.

       8.       Plaintiff is the original author of the photographic image of Mel Brooks which is

at issue in this litigation (the “Copyrighted Work”), a copy of which is attached hereto as Exhibit

A.

       9.       As the original author, Plaintiff is the exclusive owner of the copyrights in and to

the Copyrighted Work.

       10.      On March 21, 2005, Plaintiff registered the Copyrighted Work with the United

States Copyright Office, Registration Number VAu 663-953, a copy of which is attached hereto as

Exhibit B.

       11.      Plaintiff owns all rights, title, and interests, including copyrights, in and to the

Copyrighted Work.

 B.     Defendant’s Unlawful Activities

       12.      Upon information and belief, Defendant operates or participates in the operation of

a number of websites, including one located at the URL http://www.bestmoviesbyfarr.com, where

he uses the copyrighted content created by others, such as that belonging to Plaintiff, to draw

internet users to visit and remain at its websites where the Farr brand and products are promoted
                                                   3
              Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 4 of 7



and where profits from advertising revenue grow as viewership grows.

       13.        Plaintiff has discovered that Defendant is and has been infringing Plaintiff’s

exclusive copyrights in the Copyrighted Work.

       14.        Specifically, Plaintiff discovered the Copyrighted Work being reproduced,

distributed, and publicly displayed at the following websites (herein after the “Infringing

Websites”):

              •   https://www.bestmoviesbyfarr.com/static-
                  assets/images/articles/background/2014/06/2-5mhsdq.jpg
              •   https://www.bestmoviesbyfarr.com/articles/why-1974-was/2014/06


       15.        Screenshots of infringements of the Copyrighted Work are attached hereto as

Exhibit C.

       16.        Upon information and belief, the infringing websites are owned and operated by

Defendant.

       17.        Upon information and belief, Defendant located the Copyrighted Work on the

internet and, without authorization from Plaintiff and without any regard for the copyrights of

Plaintiff, downloaded the Copyrighted Work to computer systems owned or operated by Defendant

and then uploaded the Copyrighted Work to the Infringing Websites, thus unlawfully committing a

number of infringing acts, namely, reproducing, distributing and publicly displaying the

Copyrighted Work.

       18.        Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

       19.        The reproduction, distribution, and public display of Plaintiff’s Copyrighted Work

by Defendant is without Plaintiff’s authorization.




                                                     4
               Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 5 of 7



         20.      The unauthorized reproduction, distribution, and public display of Plaintiff’s

Copyrighted Work by Defendant is knowing and willful and in reckless disregard of Plaintiff’s

rights. Specifically, Plaintiff caused a number of cease and desist letters to be sent to Defendant

seeking licensing fees for Copyrighted Work.

         21.      These requests have gone unanswered, forcing Defendant to seek relief from this

Court.

                                     CLAIM FOR RELIEF
                                (Direct Copyright Infringement)

         22.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

         23.      The Copyrighted Work is Plaintiff’s original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

         24.      Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work prior

to the creation of the Infringing Websites.

         25.      By its actions, as alleged above, Defendant has infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying near exact copies of the Copyrighted Work.

         26.      Upon information and belief, the infringement by Defendant is willful and

deliberate and Defendant has profited at the expense of Plaintiff.

         27.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover his actual damages

resulting from Defendant’s uses of the Copyrighted Work without paying license fees, in an

amount to be proven at trial.


                                                    5
              Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 6 of 7



        28.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall be

entitled to recover damages based on a disgorgement of Defendant’s profits from infringement of

the Copyrighted Work, which amounts will be proven at trial.

        29.        In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to the

infringing reproduction, distribution, and public display of the Copyrighted Work, or such other

amounts as may be proper under 17 U.S.C. § 504(c).

        30.      Plaintiff is entitled to his costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        31.      The conduct of Defendant has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.       A declaration that Defendants have infringed, either directly or indirectly,

Plaintiff’s copyrights in the Copyrighted Work under the Copyright Act;

        2.       A declaration that such infringement is willful;

        3.       An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

infringement of up to $150,000 for each copyright infringement of each of the Copyrighted

Work;



                                                     6
              Case 1:18-cv-12206-LAP Document 1 Filed 12/26/18 Page 7 of 7



         4.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful infringement;

         5.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

         6.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

 sums;

         7.      Permanently enjoining Defendants, their employees, agents, officers,

directors, attorneys, successors, affiliates, subsidiaries and assigns, and all those in active

concert and participation with Defendants, from directly or indirectly infringing Plaintiff’s

copyrights or continuing to market, offer, sell, dispose of, license, lease, transfer, public

display, advertise, reproduce, develop or manufacture any works derived or copied from the

Plaintiff’s Copyrighted Work or to participate or assist in any such activity;

                                           JURY DEMAND

         Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.


 Dated: December 26, 2018
                                                 Respectfully submitted,


                                                 By: /s/ R. Terry Parker
                                                 R. Terry Parker, Esquire
                                                 RATH, YOUNG & PIGNATELLI, P.C.
                                                 120 Water Street, Second Floor
                                                 Boston, MA 02109
                                                 Telephone: (603) 226-2600
                                                 Email: rtp@rathlaw.com

                                                 Attorneys for Plaintiff
                                                 Alan V. Satterwhite



                                                    7
